DETAILED ACTION
Disposition of Claims
Claims 1-4, 7-10, 12-13, 15, 17-18, 21-22, 25, and 28-32 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2019/0202917 A1, Published 07/04/2019.  Amendments to the specification presented on 08/05/2020 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/26/2019, 08/15/2019, and 10/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication  addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 
The abstract of the disclosure is objected to because of the use of legal phraseology (“e.g.” is Latin for “exempli gratia”).  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See ¶[0207] http://www.pepscan.com/ ; ¶[1245] http://doi.org/10.1016/S0140-6736; ¶[1246] http://doi.org/10.1016/S0140-6736. 

Claim Objections
Claim 29 is objected to because of the following informalities:  the article “the” or “said” should be used in line 2 when referring to the multispecific antibody of claim 1 (e.g. “…light chain of the multispecific antibody according to claim 1.”).  Appropriate correction is required.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a multispecific antibody which binds ICOS and another target antigen.  
Further limitations on the multispecific antibody according to claim 1 are wherein the ICOS is human ICOS (hCOS) (claim 2); wherein the antibody comprises a VH domain comprising a CDRH1, a CDRH2, and a CDRH3, and which VH domain binds hICOS (claim 3); wherein the antibody comprises a VL domain comprising a CDRL1, a CDRL2, and a CDRL3, and which VL domain binds (and optionally has specificity for) hICOS (claim 4);  wherein the antibody has agonistic activity against ICOS (claim 7); 
Claim 22 is drawn to a composition comprising a multispecific antibody according to claim 1 and a pharmaceutically acceptable excipient, diluent, or carrier.
Claim 25 is drawn to a method of treating or preventing a disease or condition in a human, comprising administering to said human a therapeutically effective amount of a multispecific antibody according to claim 1, wherein the disease or condition is selected from the group consisting of neurological disease, neoplastic disease, non-neoplastic disease, chronic viral infection, malignant tumor, renal cell cancer, bladder cancer, head and neck squamous cell carcinoma, mesothelioma, virally induced cancers, soft tissue sarcomas, or hematological malignancies, and wherein the disease or condition is thereby treated or prevented.  
Further limitations on the method according to claim 25 are wherein the method is further comprising administering to the human a further therapy (claim 28).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 31 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  It is suggested the claim be amended to read upon “An isolated host cell” instead of “A host cell” to overcome this rejection.


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-4, 7-10, 12-13, 15, 17-18, 21-22, 25, and 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-4, 7-10, 12-13, 15, 17-18, 21-22, 25, and 28-32 are rejected as lacking adequate descriptive support for any multispecific antibody which results in the function of binding ICOS and another target antigen.  The claims are also drawn towards the use of said antibody in treating or preventing a disease or condition in a human (see Markush group of claimed diseases/conditions in instant claim 25).  
In support of the claimed genus (any multispecific antibody that binds any ICOS and any other target antigen), the application discloses one example in which a bispecific antibody is generated that binds to both PD-L1 and ICOS, wherein said antibody is two Fabs in tandem fused with an Fc (Example 1 
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. In other words, there is no evidence that any multispecific antibody can be generated from binding sequences specific to ICOS and specific to another target antigen can be utilized in a multispecific antibody format.  There is Moreover, no correlation has been made to which sequences for said ICOS and said other antibody are required in order to achieve the claimed function.  Lastly, the specification does not establish any additional mutations that may be generated that still allow the antibodies to recognize and bind to their targets.  The teachings of the art also fail to indicate that, without such evidence, those in the art would have expected the full scope of the claimed multispecific antibody would confer the claimed binding function.  For example, a search of the art indicates that modifications to biological molecules such as proteins are unpredictable, and require experimentation regarding the relationships between alterations in sequence bases/side chains and the function and structure of the protein in order to determine the actual effects of the modifications as discussed by Bowie et al. (Bowie JU, et. al. Science. 1990 Mar16;247(4948):1306-10; See page 1306).  The art also shows that single amino acid mutations in the antibodies can greatly affect the ability of said antibody to bind to its target antigen (Winkler K, et. al. J Immunol. 2000 Oct 15;165(8):4505-14.; See also Kussie PH, et. al. J Immunol. 1994 Jan 1;152(1):146-52.)  When single amino acid mutations are generated, or when the combination or order of CDRs within an antibody is altered, it affects the neutralizing capability of the Nat Commun. 2015 Mar 30;6:6714.)  The art has further highlighted the importance of the order of CDRs, the interaction of non-CDR domains with respect to antigen/epitope binding, and that antigen-antibody algorithms or epitope prediction software/rational antibody design is highly inaccurate (Sela-Culang I, et. al. Front Immunol. 2013 Oct 8;4:302.)  Computational in silico methods have traditionally struggled to predict the effect of mutations in antibody–antigen complexes on binding affinity, and generation of actual mutants in vitro of antibodies is the preferred and reliable method to determine the effect of mutations on antigen-antibody binding (Sirin S, et. al. Protein Sci. 2016 Feb;25(2):393-409. Epub 2015 Nov 6.)  These results contradict the claimed functional characteristics of the multispecific antibody.  
Lastly, the Federal Circuit opinion in Amgen v. Sanofi No. 2017-1480 slip op. Fed. Cir. Oct. 5, 2017 (“Amgen”) has shown that mere possession of an antigen does not satisfy the written description requirement for possession of any antibodies that may bind to said antigen.  This recent finding is the current guidance utilized by the Office, and the opinion overrides the MPEP guidance regarding “newly characterized antigens” (MPEP § 2163 II.A.3).  In other words, it is improper to describe a protein, such as an antibody, by its function, such as the antigen to which it binds.
Thus, in view of the above, there would have been significant uncertainty as to which multispecific antibodies would be able to confer the claimed function of binding to any ICOS and any additional antigen.  In view of this uncertainty and the lack of examples of the claimed genera, the claims are rejected for lack of adequate written description support.

	
Claims 25 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of using a bispecific ICOS/PD-L1 antibody comprised of antibodies STIM003 and AbW to treat cancers associated with a higher incidence of ICOS+ Treg cells, does not reasonably provide enablement for treatment or prevention of any disease listed in instant claim 25 with any multispecific antibody that at least binds to ICOS.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

Nature of the invention/Breadth of the claims.  The claims are drawn to a method of treating or preventing a disease or condition in a human, comprising administering to said human a therapeutically effective amount of a multispecific antibody according to claim 1, wherein the disease or condition is selected from the group consisting of neurological disease, neoplastic disease, non-neoplastic disease, chronic viral infection, and malignant tumor (optionally melanoma, Merkel cell carcinoma, non-small cell lung cancer (squamous or non-squamous), renal cell cancer, bladder cancer, head and neck squamous cell carcinoma, mesothelioma, virally induced cancers (optionally cervical cancer or nasopharyngeal cancer), soft tissue sarcomas, or hematological malignancies (optionally Hodgkin’s disease, non-Hodgkin’s disease, or diffuse large B- cell lymphoma)), and wherein the disease or condition is thereby treated or prevented.  The multispecific antibody of claim 1 has the functional limitations of binding to ICOS and also binding to any other antigen.  The binding to ICOS broadly claims only binding, and covers antibodies that may have inhibitory or stimulatory effects on ICOS activity.  The “multispecific” antibody refers to any type of format of antibody that recognizes more than one target and more than one way of engineering such an antibody, including DVD-Ig, mAb2, FIT-Ig, mAb-dAb, dock and lock, SEEDbody, scDiabody-Fc, diabody-Fc, tandem scFv-Fc, Fab-scFv- Fc, Fab-scFv, intrabody, BiTE, diabody, DART, TandAb, scDiabody, scDiabody-CH3, Diabody-CH3, minibody, knobs-in-holes, knobs-in-holes with common light chain, knobs-in-holes with common light chain and charge pairs, charge pairs, and charge pairs with common light chain.
State of the prior art/Predictability of the art.  PD-1 signaling negatively regulates T cell-mediated immune responses and serves as a mechanism for tumors to evade an antigen-specific T cell immunologic response. It plays a role in promoting cancer development and progression by enhancing tumor cell survival. With this background, PD-1 signaling represents a valuable therapeutic target for novel and effective cancer immunotherapy.  Antibodies against the immune checkpoint regulatory protein PD-L1 are known in the art and have shown clinical efficacy against certain various types of cancers and malignancies.  However, some malignancies are refractory towards treatment with antibodies which target PD-L1.  
ICOS expression on Treg cells has been shown to be negatively correlated with disease progression in cancer patients, and upregulation of ICOS on Teff cells has a positive effect on an anti-tumor response.  Many number of tumor types, such as ovarian, gastric, and liver cancers, contain a high number of ICOS+ Treg cells.  Modulation of ICOS signaling has the potential to mitigate disease severity for a number of human autoimmune disorders, and ICOS signaling plays an important role in various bacterial, viral, and parasitic infections. Beyond its key role in isotype-switched Ab production, ICOS can also promote graft versus host disease (GVHD) and potentiate symptoms associated with airway hyperreactivity (AHR). Although monoclonal Ab therapy designed to disrupt ICOS:ICOSL interactions appears to be a promising, efficacious treatment, there is potential for unintended side effects related to global disruption of thymus-dependent Ab responses. Thus, the art has recognized future research concerning how ICOS signaling is altered must be optimized to each specific disease with each specific available treatment options to ensure off-target complications are minimized (Wikenheiser DJ, et. al. Front Immunol. 2016;7:304. Published 2016 Aug 10.)
The use of multispecific antibodies is known in the cancer therapeutics art, and is a relatively new technology, with monoclonal antibodies being the main therapeutic in use.  As noted by the art (Jachimowicz RD, et. al. BioDrugs. 2014;28(4):331‐343.):
“A wide range of different multi-specific antibody designs are currently being explored. Factors that play a role in evaluating the strengths and weaknesses of a specific design are pharmacokinetics and tumor penetration characteristics. An important factor for tumor penetration is the affinity of the antibody. Also, a smaller molecular size of the multi-specific antibody comes with a shorter serum half-life, but also 
Working examples. The working examples disclosed in the specification utilize related bispecific antibodies generated from STIM003 (anti-ICOS) and AbW (anti-PD-L1) to treat various types of murine tumors in vivo (See ¶[1217-1239]).  No other multispecific antibodies utilizing any other anti-ICOS antibodies or any other antigen target antibodies were studied for their effect on these tumor types or any other types of tumors.  The tumors studied appear to have been specific towards those tumor types determined to have a high amount of ICOS+ Treg cells associated with them; no other tumor types with different levels of ICOS+ Treg cells were studied.  No non-tumor diseases, such as neurological diseases, were tested for efficacy in treatment using the STIM003-AbW antibody or any other anti-ICOS multispecific antibody.
Guidance in the specification. The specification provides guidance towards the use of related bispecific antibodies generated from STIM003 (anti-ICOS) and AbW (anti-PD-L1) in treating ICOS+ Treg cell-associated cancers.
Amount of experimentation necessary.  Additional research is required in order to determine how effective the use of any multispecific antibody recognizing at least ICOS would be in preventing or inhibiting any type of cancer, malignancy, or disease listed within or encompassed by instant claim 25.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods.  


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	It is unclear if the recited element within parentheses (See e.g. "(and optionally has specificity for)") is a required element of the claim.  It is suggested that the Applicant amend the claim to either remove the parentheses or amend the claims to recite the items within the parentheses as additional dependent claims which further limit the independent, parent claim.  Claims 3-4, 8, 21 are also rejected for citing the same limitation within parentheses.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	It is unclear if the recited element within parentheses (See e.g. "(optionally human PD-L1)") is a required element of the claim.  It is suggested that the Applicant amend the claim to either remove the parentheses or amend the claims to recite the items within the parentheses as additional dependent claims which further limit the independent, parent claim.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	It is unclear if the multiple recited elements within the parentheses (See e.g. "( squamous or non-squamous)") are required elements of the claim.  There are multiple instances of elements recited within parentheses within claim 25.  It is suggested that the Applicant amend the claim to either remove the parentheses or amend the claims to recite the items within the parentheses as additional dependent claims which further limit the independent, parent claim.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	It is unclear if the multiple recited elements within the parentheses (See e.g. "(optionally anti-TIM-3 antibodies, anti-PD-i antibodies, anti-CTLA-4 antibodies, anti-TIGIT antibodies, or anti-LAG- 3 antibodies)") are required elements of the claim.  There are multiple instances of elements recited within parentheses within claim 28.  It is suggested that the Applicant amend the claim to either remove the parentheses or amend the claims to recite the items within the parentheses as additional dependent claims which further limit the independent, parent claim.

12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 12 recites the broad recitation “immune modulators”, and the claim also recites “immune activators” and “immune checkpoint inhibitors” which are narrower statements of the limitation.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 25 recites the broad recitations of “neoplastic disease”, “non-neoplastic disease”, and “malignant tumor”, and the claim also recites “melanoma”, “Merkel cell carcinoma”, “non-small cell lung cancer (squamous or non-squamous)”, “renal cell cancer”, “bladder cancer”, “head and neck squamous cell carcinoma”, “mesothelioma”, “virally induced cancers (optionally cervical cancer or nasopharyngeal cancer)”, “soft tissue sarcomas”, “hematological malignancies (optionally Hodgkin’s disease, non-Hodgkin’s disease”, and “diffuse large B- cell lymphoma” which are all narrower statements of at least one of the broader limitations.

	
Claims 22 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claims 22 and 28 recite the broad recitation of “immune stimulators”, and the claims also recite “immune stimulating peptides”, “chemokines”, and “cytokines”, which are all narrower statements of the broader limitation.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 12-13, 15, 17-18, 21-22, 25, and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (WO2015103072A1, Pub. 07/09/2015; Priority 12/30/2013; hereafter “Wu”.)
The Prior Art
Wu teaches multivalent and multispecific binding proteins that are capable of binding two or more antigens, or two or more epitopes; Wu also provides methods of making and using such multivalent and multispecific binding proteins, including methods of using such binding proteins for prevention or treatment of various diseases, or for detecting specific antigens in vitro or in vivo (entire document; see abstract.)  Wu teaches the binding epitope is capable of binding one or more epitopes on one or more immune checkpoint protein on T cells or tumor cell surface proteins such as, for example, TIM-3, Lag3, ICOS, BTLA, CD 160, 2B4, KIR, CD 137, CD27, OX40, CD40L, A2aR, PD- L1, PD-L2, Galectin9, HVEM, CD48, B7-1, B7-2, ICOSL, B7-H3, B7-H4, CD137L, OX40L, CD70, and CD40 (¶[0033][0063][0094]; instant claim 1).  A few particular binding pairs for the multispecific binding protein are ICOS and PD-1, ICOS and PD-L1, and ICOS and CTLA-4 (¶[0063]; instant claims 9-10, 12-13, 15).  The antibody may comprise human heavy/light chain variable domains, murine heavy/light chain variable domains, humanized heavy/light chain variable domains, and mixtures thereof (¶[0058]).  The multispecific antibodies can be used to treat human diseases or infections, such as HIV and human cytomegalovirus (¶[0042]; instant claim 25) and said antibodies would be capable of binding to the human versions of the target proteins, such as human CTLA-4 or human PD-1 (reference claims 46, 48; ¶[0064-0067]).  The instant claims 2-4, 17-18).  Wu teaches mouse models can be analyzed to assess the validity of these antibodies for potential human use or treatment (¶[00108][00110]; instant claims 8, 21).  Wu teaches the antibodies may be agonistic against the noted targets (¶[0071]; instant claim 7).  Wu also teaches nucleic acids and vectors which encode the multispecific binding proteins (¶[0078]; instant claims 29-30), as well as the production of the antibodies in isolated host cells (¶[0016][0050]; instant claim 31).  The bispecific antibodies may be within pharmaceutically acceptable compositions which include pharmaceutically-acceptable carriers (¶[0088]; instant claim 22) and may include additional therapeutic reagents for treating a disorder (¶[0089]; instant claim 28).  
For at least these reasons, Wu teaches the limitations of instant claims 1-4, 7-10, 12-13, 15, 17-18, 21-22, 25, and 28-31, and anticipates the instant invention encompassed by said claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-10, 12-13, 15, 17-18, 21-22, 25, and 28-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,567,399. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is claiming a multispecific antibody that binds to ICOS and another antigen.  Further dependent claims direct that other antigen to immunomodulatory agents, such as PD-L1.  The ‘399 patent claims an anti-PD-L1 antibody with specific sequences that appear to be those disclosed by instant claim 32, as well as the addition of additional binding sequences to the claimed ‘399 antibody that allow it to bind to other target antigens, such as ICOS, PD-1, CTLA-4, and the like.  Therefore, the breadth of the claimed antibody and methods of use thereof overlap and are within the same metes and bounds as those of the antibody of the instant claims, and would be obvious variants of one another.

Claims 1-4, 7-10, 12-13, 15, 17-18, 21-22, 25, and 28-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,617,338. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is claiming a multispecific antibody that binds to ICOS and another antigen.  Further dependent claims direct that other antigen to immunomodulatory agents, such as PD-L1.  The .

Claims 1-4, 7-10, 12-13, 15, 17-18, 21-22, 25, and 28-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,957,323. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is claiming a multispecific antibody that binds to ICOS and another antigen.  Further dependent claims direct that other antigen to immunomodulatory agents, such as PD-L1.  The ‘323 patent claims an anti-ICOS antibody with specific sequences that appear to be those disclosed by instant claim 32.  While the ‘323 patent claims a composition comprising the anti-ICOS antibody and an anti-PD-L1 antibody, nothing in the claim construction prevents the antibody binding regions from being within the same multivalent antibody.  Further, such an optimization step would be obvious to one of skill in the art, given the teachings of Wu (cited and detailed supra.)  Therefore, it is the opinion of the Office that the instant claims are an obvious variation of the claims of the ‘323 patent, especially in light of the teachings of Wu.

Claims 1-4, 7-10, 12-13, 15, 17-18, 21-22, 25, and 28-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,604,576. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim are drawn to a multispecific antibody that binds to ICOS and another antigen.  Further dependent claims direct that other antigen to immunomodulatory agents, such as PD-L1.  The ‘576 patent claims an anti-PD-L1 antibody that can be bi- or multi-specific, and can specifically also bind to ICOS.  This multi-specific anti-PD-L1/anti-ICOS antibody is also claimed to be found within a composition comprising pharmaceutically acceptable carriers, and is claimed to be used in therapeutic methods to treat human diseases and disorders, such as tumors.  It is the opinion of the Office that the instant claims .  




Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648